EXHIBIT k.4 TORTOISE ENERGY INFRASTRUCTURE CORPORATION AUCTION AGENCY AGREEMENT dated as of , relating to the SERIESTORTOISE AUCTIONPREFERRED SHARES [AUCTION AGENT] as Auction Agent AUCTION AGENCY AGREEMENT THIS AUCTION AGENCY AGREEMENT (this “Agreement”), dated as of , , is betweenTORTOISE ENERGY INFRASTRUCTURE CORPORATION (the “Company”) and [AUCTION AGENT]. The Company proposes to issue an aggregate of shares of its Series Tortoise Auction Preferred Shares, $0.001 par value per share, liquidation preference of $25,000 per share, authorized by, and subject to the terms and conditions of, the Articles Supplementary ofTortoise AuctionPreferred Shares. The Company desires that [Auction Agent] perform certain duties as agent in connection with each Auction ofTortoise Auction PreferredShares (in such capacity, the “Auction Agent”), and as the transfer agent, registrar, dividend paying agent and redemption agent with respect to theTortoise Auction PreferredShares (in such capacity, the “Paying Agent”), upon the terms and conditions set forth in this Agreement, and the Company hereby appoints[Auction Agent]as said Auction Agent and Paying Agent in accordance with those terms and conditions. NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, the Company and the Auction Agent agree as follows: I. DEFINITIONS AND RULES OF CONSTRUCTION. 1.1Terms Defined by Reference to the Articles Supplementary. Capitalized terms used herein but not defined herein shall have the respective meanings specified in the Articles Supplementary. 1.2Certain Defined Terms. As used herein and in the Settlement Procedures, the following terms shall have the following meanings, unless the context otherwise requires: (a)“Agent Member” shall mean a member of, or participant in, the Securities Depository that will act on behalf of a Bidder. (b)“Articles Supplementary” shall mean the Articles Supplementary for the SeriesTortoise AuctionPreferred Shares of the Company dated [DATE], specifying the powers, preferences and rights of theTortoise Auction PreferredShares. (c)“Auction” shall have the meaning specified in Section 2.1 hereof. (d)“Auction Procedures” shall mean the procedures as from time to time in effect for conducting Auctions that are set forth in Part II of the Articles Supplementary. (e)“Authorized Officer” shall mean (i) in the case of the Auction Agent, each Vice President, Assistant Vice President and Assistant Treasurer of the Auction Agent assigned to the Dealing and Trading Group of its Corporate Trust Division and 1 every other officer or employee of the Auction Agent designated an “Authorized Officer” for purposes hereof in a written communication delivered to the Company and (ii) in the case of the Company, its Chief Financial Officer and every other officer or employee of the Company designated an “Authorized Officer” for purposes hereof in a written communication delivered to the Auction Agent. (f)“Broker-Dealer Agreement” shall mean each agreement between the Auction Agent and a broker-dealer substantially in the form attached hereto as Exhibit A. (g)“Closing” shall mean the date the Company consummates the transactions for the issuance and sale of theTortoise Auction Preferred Shares. (h)“Company Officer” shall mean the President, each Vice President (whether or not designated by a number or word or words added before or after the title “Vice President”), the Secretary, the Treasurer, each Assistant Secretary and each Assistant Treasurer of the Company and every other officer or employee of the Company designated as a “Company Officer” for purposes hereof in a notice from the Company to the Auction Agent. (i)“Holder” means, with respect to Tortoise Auction Preferred Shares, the registered holder of Tortoise Auction Preferred Shares as the same appears on the share ledger or share records of the Company. (j)“Rate Multiple” shall have the meaning assigned to it in Section 2.8. (k)“Settlement Procedures” shall mean the Settlement Procedures attached as Exhibit A to the Broker-Dealer Agreement. 1.3Rules of Construction. Unless the context or use indicates another or different meaning or intent, the following rules shall apply to the construction of this Agreement: (a)Words importing the singular number shall include the plural number and vice versa. (b)The captions and headings herein are solely for convenience of reference and shall not constitute a part of this Agreement nor shall they affect its meaning, construction or effect. (c)The words “hereof,” “herein,” “hereto” and other words of similar import refer to this Agreement as a whole. (d)All references herein to a particular time of day shall be to New York City time. 2 II.THE AUCTION. 2.1Purpose; Incorporation by Reference of Auction Procedures and Settlement Procedures. (a)The Board of Directors of the Company has adopted a resolution appointing[Auction Agent]as Auction Agent for purposes of the Auction Procedures.The Auction Agent hereby accepts such appointment and agrees that, on each Auction Date, it shall follow (i) the procedures set forth in this Section 2 and (ii) the Auction Procedures for the purpose of determining the Applicable Rate for theTortoise Auction PreferredShares for the next Dividend Period.Each periodic operation of such procedures is hereinafter referred to as an “Auction.” (b)All of the provisions contained in the Auction Procedures and in the Settlement Procedures are incorporated herein by reference in their entirety and shall be deemed to be a part of this Agreement to the same extent as if such provisions were set forth fully herein.In the case of any conflict between the terms of any document incorporated herein by reference and the terms hereof, the terms in this agreement shall control. 2.2Preparation for Each Auction; Maintenance of Registry of Existing Holders. (a)As of the date hereof, the Company shall provide the Auction Agent with a list of the Broker-Dealers and shall deliver to the Auction Agent for execution by the Auction Agent a Broker-Dealer Agreement signed by each such Broker-Dealer.Not later than five Business Days prior to any Auction Date for which any change in such list of Broker-Dealers is to be effective, the Company shall notify the Auction Agent in writing of such change and, if any such change is the addition of a Broker-Dealer to such list, the Company shall cause to be delivered to the Auction Agent for execution by the Auction Agent a Broker-Dealer Agreement signed by such Broker-Dealer.The Auction Agent shall have entered into a Broker-Dealer Agreement with each Broker-Dealer prior to the participation of any such Broker-Dealer in any Auction. (b)In the event that the Auction Date for any Auction shall be changed, the Auction Agent, by such means as the Auction Agent reasonably deems practicable, shall give notice of such change to the Broker-Dealers not later than the earlier of 9:15 a.m. on the new Auction Date or 9:15 a.m. on the old Auction Date. (c)The provisions contained in Section 4(b) of Part I of the Articles Supplementary concerning Special Dividend Periods and the notification of a Special Dividend Period will be followed by the Company and, to the extent applicable, the Auction Agent, and the provisions contained therein are incorporated herein by reference in their entirety and shall be deemed to be a part of this Agreement to the same extent as if such provisions were set forth fully herein. (d)(i)On each Auction Date, the Auction Agent shall determine the Maximum Rate.Not later than 10:30 a.m. on each Auction Date, the Auction Agent shall notify the Company and the Broker-Dealers of the Maximum Rate. 3 (ii)If the Reference Rate is the applicable “AA” Composite Commercial Paper Rate and such rate is to be based on rates supplied by Commercial Paper Dealers and one or more of the Commercial Paper Dealers shall not provide a quotation for the determination of the applicable “AA” Composite Commercial Paper Rate, the rate shall be determined on the basis of the quotations (or quotation) furnished by the remaining Commercial Paper Dealer(s), if any, or, if there are no such Commercial Paper Dealers, by a nationally recognized dealer in commercial paper of such issuers then making such quotations selected by the Company. (e)(i)The Auction Agent shall maintain a registry of the Existing Holders of theTortoise Auction PreferredShares (the “Tortoise Auction Preferred Shares Register”) for purposes of Auctions and shall indicate thereon the identity of the Broker-Dealer that submitted the most recent Order in any Auction, which resulted in such Existing Holder continuing to hold or purchase such Tortoise Auction Preferred Shares.The Auction Agent may consider a Broker-Dealer which has submitted an Order as the Existing Holder for the purposes of the Tortoise Auction Preferred Shares Register; provided, that the Auction Agent may request the Broker-Dealer to provide a list of its customers if in its sole discretion it determines to do so.The Auction Agent may conclusively rely upon the information furnished to the Auction Agent by the Broker-Dealer and notices from the Securities Depository regarding the results of redemptions or mandatory tenders. (ii)In the event of any partial redemption of Tortoise Auction Preferred Shares, upon notice by the Company to the Auction Agent of such partial redemption (delivered at least one day prior to the date a notice of redemption is required to be given to the Holders of the Tortoise Auction Preferred Shares to be redeemed), the Auction Agent shall at least three (3) Business Days prior to the date of redemption request the Securities Depository to notify the Auction Agent of the identities of the Agent Members (and the respective numbers of Tortoise Auction Preferred Shares) from the accounts of which Tortoise Auction Preferred Shares have been called for redemption and the person or department at such Agent Member to contact regarding such redemption.At least two Business Days prior to the date of redemption, the Auction Agent shall request each Broker-Dealer so identified to disclose to the Auction Agent (upon selection by such Agent Member of the Existing Holders whose Tortoise Auction Preferred Shares are to be redeemed) the number of Tortoise Auction Preferred Shares of each such Existing Holder, if any, to be redeemed by the Company, provided that the Auction Agent has been furnished with the name and telephone number of a person or department at such Broker-Dealer from which it is to request such information.In the absence of receiving any such information with respect to an Existing Holder, from such Existing Holder's Agent Member or otherwise, the Auction Agent may continue to treat such Existing Holder as having ownership of the number of Tortoise Auction Preferred Shares shown in the Auction Agent's registry of Existing Holders. 4 (iii)The Auction Agent shall register a transfer of the ownership of Tortoise Auction Preferred Shares from an Existing Holder to another Existing Holder, or to another Person if permitted by the Company, only if (A) such transfer is made pursuant to an Auction or (B) if such transfer is made other than pursuant to an Auction, the Auction Agent has been notified of such transfer in writing, in a notice substantially in the form of Exhibit C to the Broker-Dealer Agreement, by such Existing Holder or by the Agent Member of such Existing Holder only to or through a Broker-Dealer that has entered into a Broker-Dealer Agreement with the Auction Agent and the Company or other persons as the Company permits.The Auction Agent is not required to accept any notice of transfer delivered for an Auction unless it is received by the Auction Agent by 3:00 p.m. on the Business Day preceding the Auction.The Auction Agent shall rescind a transfer made on the registry of the Existing Holders of any Tortoise Auction Preferred Shares if the Auction Agent has been notified in writing, in a notice substantially in the form of Exhibit D to the Broker-Dealer Agreement, by the Agent Member or the Broker-Dealer of any Person that (i) purchased any Tortoise Auction Preferred Shares and the seller failed to deliver such Tortoise Auction Preferred Shares or (ii) sold any Tortoise Auction Preferred Shares and the purchaser failed to make payment to such Person upon delivery to the purchaser of such Tortoise Auction Preferred Shares. (f)The Auction Agent may, but shall have no obligation to, request that the Broker-Dealers, as set forth in Section 3.2(c) of the Broker-Dealer Agreements, provide the Auction Agent with a list of their respective customers that such Broker-Dealers believe are Beneficial Owners of Tortoise Auction Preferred Shares.The Auction Agent shall keep confidential any such information and shall not disclose any such information so provided to any Person other than the relevant Broker-Dealer and the Company, provided that the Auction Agent reserves the right to disclose any such information if (a) it is ordered to do so by a court of competent jurisdiction or a regulatory body, judicial or quasi-judicial agency or authority having the authority to compel such disclosure, (b) it is advised by its counsel in writing that its failure to do so would be unlawful or (c) it is advised by its counsel in writing that failure to do so could expose the Auction Agent to loss, liability, claim or damage for which it has not received indemnity or security satisfactory to it. 2.3Auction Schedule. The Auction Agent shall conduct Auctions on the Business Day immediately prior to the start of each Dividend Period in accordance with the schedule set forth below.Such schedule may be changed by the Auction Agent with the consent of the Company, which consent shall not be withheld unreasonably.The Auction Agent shall give notice of any such change to each Broker-Dealer.Such notice shall be received prior to the first Auction Date on which any such change shall be effective. Time Event By 10:30 a.m. The Auction Agent shall advise the Company and the Broker-Dealers of the Reference Rate and the Maximum Rate as set forth in Section 2.2(d) hereof. 5 Time Event 10:30 a.m. – 1:00 p.m. The Auction Agent shall assemble information communicated to it by Broker-Dealers as provided in Section 2 of Part II of the Articles Supplementary. Submission Deadline is 1:00 p.m. Not earlier than 1:00 p.m. The Auction Agent shall make determinations pursuant to Section 4 of Part II of the Articles Supplementary. By approximately 3:00 p.m. The Auction Agent shall advise the Company of the results of the Auction as provided in Section 4(b) of Part II of the Articles Supplementary.Submitted Bid Orders and Submitted Sell Orders will be accepted and rejected in whole or in part and Tortoise Auction Preferred Shares will be allocated as provided in Section 5 of Part II of the Articles Supplementary. The Auction Agent shall give notice of the Auction results as set forth in Section 2.4 hereof. The Auction Agent will follow the Securities Industry and Financial Markets Association's Market Practice U.S. Holiday Recommendations for shortened trading days for the bond markets (the “SIFMA Recommendation”) unless the Auction Agent is instructed otherwise.In the event of a SIFMA Recommendation on an Auction Date, the Submission Deadline will be 11:30 a.m., instead of 1:00 p.m., and as a result, the notice set forth in Section 2.4 will occur earlier. 2.4Notice of Auction Results. The Auction Agent will advise each Broker-Dealer who submitted a Bid or Sell Order in an Auction whether such Bid or Sell Order was accepted or rejected in whole or in part and of the Applicable Rate for the next Dividend Period for the related Tortoise Auction Preferred Shares by telephone or other electronic means acceptable to the parties.The Auction Agent, unless instructed otherwise in writing by the Company, is authorized to release the Winning Bid Rate after each Auction for public dissemination. 2.5Broker-Dealers. (a)On each Dividend Payment Date immediately succeeding the Auction Date, the Auction Agent shall, promptly after its receipt of funds from the Company, pay to each Broker-Dealer a service charge in the amount equal to: (i) in the case of any Auction immediately preceding a Dividend Period of less than one year, the product of (A) a fraction the numerator of which is the number of days in the Dividend Period (calculated by counting the first day of such Dividend Period but excluding the last day thereof) and the denominator of which is 360, times (B) ¼ of 1%, times (C) $25,000 times (D) the sum of the aggregate number of Tortoise Auction Preferred Shares placed 6 by such Broker-Dealer, or (ii) the amount mutually agreed upon by the Company and the Broker-Dealers in the case of any Auction immediately preceding a Dividend Period of one year or longer.For the purposes of the preceding sentence, the Tortoise Auction Preferred Shares shall be placed by a Broker-Dealer if such shares were (1) the subject of Hold Orders deemed to have been submitted to the Auction Agent by the Broker-Dealer and were acquired by the Broker-Dealer for its own account or were acquired by the Broker-Dealer for its customers who are Beneficial Owners or (2) the subject of an Order submitted by the Broker-Dealer that is (a) a Submitted Bid of an Existing Holder that resulted in the Existing Holder continuing to hold the shares as a result of the Auction or (b) a Submitted Bid of a Potential Holder that resulted in the Potential Holder purchasing the shares as a result of the Auction or (3) the subject of a valid Hold Order.For the avoidance of doubt, only one Broker-Dealer shall be considered to have placed a particular Tortoise Auction Preferred Share at any particular Auction for purposes of this Section 2.5(a). (b)The Company shall not designate any Person to act as a Broker-Dealer, or permit an Existing Holder or a Potential Beneficial Owner to participate in Auctions through any Person other than a Broker-Dealer, without the prior approval of the Auction Agent, which approval shall not be withheld unreasonably.Notwithstanding the foregoing, the Company may designate an Affiliate of Lehman Brothers Inc. to act as a Broker-Dealer. (c)The Auction Agent shall terminate any Broker-Dealer Agreement as set forth therein if so directed by the Company. (d)Subject to Section 2.5(b) hereof, the Auction Agent from time to time shall enter into such Broker-Dealer Agreements as the Company shall request in writing. (e)The Auction Agent shall maintain a list of Broker-Dealers. 2.6Ownership of Tortoise Auction Preferred Shares and Submission of Bids by the Company and Its Affiliates. Neither the Company nor any Affiliate of the Company may submit an Order in any Auction, except that an Affiliate of the Company that is a Broker-Dealer may submit an Order. The Company shall notify the Auction Agent if the Company or, to the best of the Company's knowledge, any Affiliate of the Company becomes a Beneficial Owner of any Tortoise Auction Preferred Shares.The restrictions in this Section 2.6 shall in no way limit the activities of the Auction Agent.The Auction Agent shall have no duty or liability with respect to enforcement of this Section 2.6. 2.7Access to and Maintenance of Auction Records. The Auction Agent shall afford to the Company, its agents, independent public accountants and counsel, at reasonable times during normal business hours, access to all books, records, documents and other information concerning the conduct and results of Auctions, to review and make extracts or copies of (at the Company's sole cost and expense), provided that any such agent, accountant or counsel shall furnish the Auction Agent with a letter from the Company requesting that the Auction Agent afford such person access.The Auction Agent shall maintain records relating to any Auction for a period of at least six years after such Auction, and such records, in reasonable detail, shall 7 reflect accurately and fairly the actions taken by the Auction Agent hereunder.The Company agrees to keep confidential any information regarding the customers of any Broker-Dealer received from the Auction Agent in connection with this Agreement or any Auction, and shall not disclose such information or permit the disclosure of such information without the prior written consent of the applicable Broker-Dealer to anyone except such agent, accountant or counsel engaged to audit or review the results of Auctions as permitted by this Section 2.7.The Company reserves the right to disclose any such information if it is ordered to do so by a court of competent jurisdiction or a regulatory body, judicial or quasi-judicial agency or authority having authority to compel such disclosure, or if it is advised by its counsel that its failure to do so would be unlawful.Any such agent, accountant or counsel, before having access to such information, shall agree to keep such information confidential and not to disclose such information or permit disclosure of such information without the prior written consent of the applicable Broker-Dealer, provided that such agent, accountant or counsel may reserve the right to disclose any such information if it is ordered to do so by a court of competent jurisdiction or a regulatory body, judicial or quasi-judicial agency or authority having authority to compel such disclosure, or if it is advised by its counsel that its failure to do so would be unlawful. 2.8Information Concerning Rates. If there is any change in the credit rating of Tortoise Auction Preferred Shares by a Rating Agency (or substitute or successor Rating Agencies) then rating the Tortoise Auction Preferred Shares that results in any change in the applicable percentage of the Reference Rate used to determine the Maximum Rate for Tortoise Auction Preferred Shares (the “Rate Multiple”), the Company shall notify the Auction Agent of such change in the Rate Multiple by no later than the Business Day immediately preceding the next Auction Date.In determining the Maximum Rate on any Auction Date, the Auction Agent shall be entitled to rely on the last Rate Multiple for Tortoise Auction Preferred Shares of which it has most recently received notice from the Company. III. THE AUCTION AGENT AS PAYING AGENT. 3.1The Paying Agent. The Board of Directors of the Company has adopted resolutions appointing [Auction Agent] as Auction Agent and Paying Agent.The Paying Agent hereby accepts such appointment and agrees to act in accordance with its standard procedures and the provisions of the Articles Supplementary which are specified herein with respect to the Tortoise Auction Preferred Shares and as set forth in this Section 3. 3.2The Company's Notices to the Paying Agent. Whenever anyTortoise Auction Preferred Shares are to be redeemed, the Company shall mail a Notice of Redemption by first-class mail, postage prepaid, to the Paying Agent and the Paying Agent shall mail such notice by first class mail, postage prepaid, to each Holder of Tortoise Auction Preferred Shares being redeemed and pursuant to Section 3(b) of Part I of the Articles Supplementary. 3.3The Company to Provide Funds for Dividends and Redemptions. (a)Not later than 3:00 p.m. on the Business Day preceding each Dividend Payment Date, the Company shall deposit with the Paying Agent an aggregate amount of federal funds or similar same-day funds equal to the declared dividends to be paid to Holders on such Dividend Payment Date and shall give the Paying Agent irrevocable 8 instructions to apply such funds to the payment of such dividends on such Dividend Payment Date. (b)If the Company shall give a Notice of Redemption, then by 12:00 noon on the date fixed for redemption, the Company shall deposit in trust with the Paying Agent an aggregate amount of federal funds or similar same-day funds sufficient to redeem such Tortoise Auction Preferred Shares called for redemption and shall give the Paying Agent irrevocable instructions and authority to pay the redemption price to the Holders of Tortoise Auction Preferred Shares called for redemption upon surrender of the certificate or certificates therefor. 3.4Disbursing Dividends and Redemption Price. After receipt of the federal funds or similar same-day funds and instructions from the Company described in Section 3.3 above, the Paying Agent shall pay to the Holders (or former Holders) entitled thereto (i) on each corresponding Dividend Payment Date, dividends on the Tortoise Auction Preferred Shares, and (ii) on any date fixed for redemption, the redemption price of any Tortoise Auction Preferred Shares called for redemption. The amount of dividends for any Dividend Period to be paid by the Paying Agent to Holders will be determined by the Company as set forth in Section 2 of Part I of the Articles Supplementary.The redemption price to be paid by the Paying Agent to the Holders of any Tortoise Auction Preferred Shares called for redemption will be determined as set forth in Section 3 of Part I of the Articles Supplementary.The Paying Agent shall have no duty to determine the redemption price and may rely conclusively on the amount thereof set forth in the Notice of Redemption. IV. THE PAYING AGENT AS TRANSFER AGENT AND REGISTRAR. 4.1Original Issue of Tortoise Auction Preferred Share Certificates. On the Original Issue Date for any Tortoise Auction Preferred Share, one certificate for Tortoise Auction Preferred Shares shall be issued by the Company and registered in the name of Cede & Co., as nominee of the Securities Depository, and countersigned by the Paying Agent. 4.2Registration of Transfer or Exchange ofTortoise Auction Preferred Shares. Except as provided in this Section 4.2, the Tortoise Auction Preferred Shares shall be registered solely in the name of the Securities Depository or its nominee.If the Securities Depository shall give notice of its intention to resign as such, and if the Company shall not have selected a substitute Securities Depository acceptable to the Paying Agent prior to such resignation, then, upon such resignation of the Securities Depository, the Tortoise Auction Preferred Shares, at the Company's request and expense, may be registered for transfer or exchange, and new certificates thereupon shall be issued in the name of the designated transferee or transferees, upon surrender of the old certificate in form deemed by the Paying Agent to be endorsed properly for transfer with (a) all necessary endorsers' signatures guaranteed in such manner and form and by such guarantor as the Paying Agent may reasonably require, (b) such assurances as the Paying Agent shall deem necessary or appropriate to evidence the genuineness and effectiveness of each necessary endorsement and (c) satisfactory evidence of compliance with all applicable laws relating to the collection of taxes in connection with any registration of transfer or exchange or funds necessary for the payment of such taxes. If there is no Securities Depository, at the Company's option and upon its receipt of such documents as it deems appropriate, any Tortoise 9 Auction Preferred Shares may be registeredin the stock register in the name of the Beneficial Owner thereof, and such Beneficial Owner thereupon will be entitled to receive certificates therefor and required to deliver certificates thereof upon transfer or exchange thereof at the Company's expense. 4.3Removal of Legend. Any request for removal of a legend indicating a restriction on transfer from a certificate evidencing Tortoise Auction Preferred Shares shall be accompanied by an opinion of counsel stating that such legend may be removed and such Tortoise Auction Preferred Shares may be transferred free of the restriction described in such legend, said opinion to be delivered under cover of a letter from a Company Officer authorizing the Paying Agent to remove the legend on the basis of said opinion. 4.4Lost, Stolen or Destroyed Tortoise Auction Preferred Share Certificates. The Paying Agent shall, at the Holder's expense, issue and register replacement certificates for certificates represented to have been lost, stolen or destroyed, upon the fulfillment of such requirements as shall be deemed appropriate by the Company and by the Paying Agent, subject at all times to provisions of law, the Articles Supplementary governing such matters and resolutions adopted by the Board of Directors of the Company with respect to lost, stolen or destroyed securities.The Paying Agent may issue new certificates in exchange for and upon the cancellation of mutilated certificates.Any request by the Company to the Paying Agent to issue a replacement or new certificate pursuant to this Section 4.4 shall be deemed to be a representation and warranty by the Company to the Paying Agent that such issuance will comply with provisions of applicable law and the Articles Supplementary and resolutions of the Company. 4.5Disposition of Canceled Certificates; Record Retention. The Paying Agent shall retain share certificates which have been canceled and any accompanying documentation thereto in accordance with applicable rules and regulations of the Commission for at least six calendar years from the date of such cancellation.The Paying Agent, upon written request by the Company, shall afford to the Company, its agents and counsel access at reasonable times during normal business hours to review and make extracts or copies (at the Company's sole cost and expense) of such certificates and accompanying documentation.Upon the expiration of this six-year period, the Paying Agent, upon written request by the Company, shall deliver to the Company the canceled certificates and any accompanying documentation.In the event that the Commission requests that any or all such records be furnished to it, the Paying Agent shall provide the Company with prompt written notice of such request so that the Company may appeal such request and the Paying Agent shall cooperate with the Company in any such appeal.In the event that such appeal is unsuccessful, the Paying Agent shall be permitted to furnish to the Commission, either at its principal office or at any regional office, complete, correct and current hard copies of any and all records that were requested by the Commission provided that the Paying Agent shall exercise reasonable efforts to obtain assurance that confidential treatment will be accorded to such records.Thereafter, such records shall not be destroyed by the Company without the approval of the Paying Agent, which approval shall not be withheld unreasonably, but will be safely stored for possible future reference. 4.6Share Register.
